

114 S856 IS: Stop Sexual Abuse by School Personnel Act of 2015
U.S. Senate
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 856IN THE SENATE OF THE UNITED STATESMarch 24, 2015Mr. Alexander (for himself, Mr. Kirk, Mr. Rounds, Ms. Murkowski, Mr. Isakson, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to require criminal background checks
			 for school employees.
	
 1.Short titleThis Act may be cited as the Stop Sexual Abuse by School Personnel Act of 2015. 2.Criminal background checks for school employees (a)In generalSubpart 2 of part E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following:
				
					9537.Criminal background checks for school employees
						(a)Criminal background check requirements
 (1)In generalEach State educational agency and local educational agency that receives funds under this Act shall have in effect policies and procedures that require a criminal background check for each school employee in each covered school served by such State educational agency and local educational agency.
 (2)RequirementsA background check required under paragraph (1) shall be conducted and administered by— (A)the State;
 (B)the State educational agency; or (C)the local educational agency.
 (b)State and local uses of fundsA State, State educational agency, or local educational agency that receives funds under this Act may use such funds to establish, implement, or improve policies and procedures on background checks for school employees required under subsection (a) to—
 (1)expand the registries or repositories searched when conducting background checks, such as— (A)the State criminal registry or repository of the State in which the school employee resides;
 (B)the State-based child abuse and neglect registries and databases of the State in which the school employee resides;
 (C)the Federal Bureau of Investigation fingerprint check using the Integrated Automated Fingerprint Identification System; and
 (D)the National Sex Offender Registry established under section 119 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16919);
 (2)provide school employees with training and professional development on how to recognize, respond to, and prevent child abuse;
 (3)develop, implement, or improve mechanisms to assist covered local educational agencies and covered schools in effectively recognizing and quickly responding to incidents of child abuse by school employees;
 (4)develop and disseminate information on best practices and Federal, State, and local resources available to assist local educational agencies and schools in preventing and responding to incidents of child abuse by school employees;
 (5)develop professional standards and codes of conduct for the appropriate behavior of school employees;
 (6)establish, implement, or improve policies and procedures for covered State educational agencies, covered local educational agencies, or covered schools to provide the results of background checks to—
 (A)individuals subject to the background checks in a statement that indicates whether the individual is ineligible for such employment due to the background check and includes information related to each disqualifying crime;
 (B)the employer in a statement that indicates whether a school employee is eligible or ineligible for employment, without revealing any disqualifying crime or other related information regarding the individual;
 (C)another employer in the same State or another State, as permitted under State law, without revealing any disqualifying crime or other related information regarding the individual; and
 (D)another local educational agency in the same State or another State that is considering such school employee for employment, as permitted under State law, without revealing any disqualifying crime or other related information regarding the individual;
 (7)establish, implement, or improve procedures that include periodic background checks, which also allows for an appeals process as described in paragraph (8), for school employees in accordance with State policies or the policies of covered local educational agencies served by the covered State educational agency;
 (8)establish, implement, or improve a process by which a school employee may appeal the results of a background check, which process is completed in a timely manner, gives each school employee notice of an opportunity to appeal, and instructions on how to complete the appeals process;
 (9)establish, implement, or improve a review process through which the covered State educational agency or covered local educational agency may determine that a school employee disqualified due to a crime is eligible for employment due to mitigating circumstances as determined by a covered local educational agency or a covered State educational agency;
 (10)establish, implement, or improve policies and procedures intended to ensure a covered State educational agency or covered local educational agency does not knowingly transfer or facilitate the transfer of a school employee if the agency knows that employee has engaged in sexual misconduct, as defined by State law, with an elementary school or secondary school student;
 (11)provide that policies and procedures are published on the website of the covered State educational agency and the website of each covered local educational agency served by the covered State educational agency;
 (12)provide school employees with training regarding the appropriate reporting of incidents of child abuse under section 106(b)(2)(B)(i) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)(i)); and
 (13)support any other activities determined by the State to protect student safety or improve the comprehensiveness, coordination, and transparency of policies and procedures on criminal background checks for school employees in the State.
 (c)No private right of actionNothing in this section shall be construed to create a private right of action if a State, covered State educational agency, covered local educational agency, or covered school is in compliance with State regulations and requirements concerning background checks.
 (d)Background check feesNothing in this section shall be construed as prohibiting States or local educational agencies from charging school employees for the costs of processing applications and administering a background check as required by State law, provided that the fees charged to school employees do not exceed the actual costs to the State or local educational agency for the processing and administration of the background check.
 (e)State and local plan requirementsEach plan submitted by a State or local educational agency under title I shall include— (1)an assurance that the State and local educational agency has in effect policies and procedures that meet the requirements of this section; and
 (2)a description of laws, regulations, or policies and procedures in effect in the State for conducting background checks for school employees designed to—
 (A)terminate individuals in violation of State background check requirements; (B)improve the reporting of violations of the background check requirements in the State;
 (C)reduce the instance of school employee transfers following a substantiated violation of the State background check requirements by a school employee;
 (D)provide for a timely process by which a school employee may appeal the results of a criminal background check;
 (E)provide each school employee, upon request, with a copy of the results of the criminal background check, including a description of the disqualifying item or items, if applicable;
 (F)provide the results of the criminal background check to the employer in a statement that indicates whether a school employee is eligible or ineligible for employment, without revealing any disqualifying crime or other related information regarding the individual; and
 (G)provide for the public availability of the policies and procedures for conducting background checks.
 (f)Technical assistance to states, school districts, and schoolsThe Secretary, in collaboration with the Secretary of Health and Human Services and the Attorney General, shall provide technical assistance and support to States, local educational agencies, and schools, which shall include, at a minimum—
 (1)developing and disseminating a comprehensive package of materials for States, State educational agencies, local educational agencies, and schools that outlines steps that can be taken to prevent and respond to child sexual abuse by school personnel;
 (2)determining the most cost-effective way to disseminate Federal information so that relevant State educational agencies and local educational agencies, child welfare agencies, and criminal justice entities are aware of such information and have access to it; and
 (3)identifying mechanisms to better track and analyze the prevalence of child sexual abuse by school personnel through existing Federal data collection systems, such as the School Survey on Crime and Safety, the National Child Abuse and Neglect Data System, and the National Crime Victimization Survey.
							(g)Reporting requirements
 (1)Reports to the secretaryA covered State educational agency or covered local educational agency that uses funds pursuant to this section shall report annually to the Secretary on—
 (A)the amount of funds used; and (B)the purpose for which the funds were used under this section.
 (2)Secretary’s report cardNot later than July 1, 2017, and annually thereafter, the Secretary, acting through the Director of the Institute of Education Sciences, shall transmit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives a national report card that includes—
 (A)actions taken pursuant to subsection (f), including any best practices identified under such subsection; and
 (B)incidents of reported child sexual abuse by school personnel, as reported through existing Federal data collection systems, such as the School Survey on Crime and Safety, the National Child Abuse and Neglect Data System, and the National Crime Victimization Survey.
								(h)Rules of construction regarding background checks
 (1)No Federal controlNothing in this section shall be construed to authorize an officer or employee of the Federal Government to—
 (A)mandate, direct, or control the background check policies or procedures that a State or local educational agency develops or implements under this section;
 (B)establish any criterion that specifies, defines, or prescribes the background check policies or procedures that a State or local educational agency develops or implements under this section; or
 (C)require a State or local educational agency to submit such background check policies or procedures for approval.
 (2)Prohibition on regulationNothing in this section shall be construed to permit the Secretary to establish any criterion that— (A)prescribes, or specifies requirements regarding, background checks for school employees;
 (B)defines the term background checks, as such term is used in this section; or (C)requires a State or local educational agency to report additional data elements or information to the Secretary not otherwise explicitly authorized under this section or any other Federal law.
 (i)DefinitionsIn this section— (1)the term covered local educational agency means a local educational agency that receives funds under this Act;
 (2)the term covered school means a public elementary school or public secondary school, including a public elementary or secondary charter school, that receives funds under this Act;
 (3)the term covered State educational agency means a State educational agency that receives funds under this Act; and (4)the term school employee includes, at a minimum—
 (A)an employee of, or a person seeking employment with, a covered school, covered local educational agency, or covered State educational agency and who, as a result of such employment, has (or, in the case of a person seeking employment, will have) a job duty that includes unsupervised contact or interaction with elementary school or secondary school students; or
 (B)any person, or any employee of any person, who has a contract or agreement to provide services with a covered school, covered local educational agency, or covered State educational agency, and such person or employee, as a result of such contract or agreement, has a job duty that includes unsupervised contact or unsupervised interaction with elementary school or secondary school students..
 (b)Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 9536 the following:
				Sec. 9537. Criminal background checks for school employees..